DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 is being considered by the examiner.
Claims 1-20 are pending in this application. This office action is made Non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al.(hereinafter Isshiki)US 2010/0174911) in view of Agarwal et al. (hereinafter Agarwal)(US 9143942) and Main et al. (hereinafter Main)(US 2015/0221149).
Regarding claim 7, Isshiki teaches a computer-implemented method, comprising:
 receiving, by a computing device, a random nonce from an Issuer of a mobile device network(P[0077],  transmit authentication request, item 201 in Fig.8; also P[0077];); 
creating, by the computing device, a credential request(P[0077], generates signature of user for a challenge nonce; claim 13 of Isshiki);

 receiving, by the computing device, an unlinkable anonymous credential from the Issuer based on the credential request(item 204 in Fig. 8; also P[0077], transmits an unlinkable authentication data response; claim 13, receives unlinkable authentication); 
connecting, by the computing device, to the network based on a Verifier of the mobile device network(Figure4 and Figure 1).
Isshiki did not teach specifically connecting, by the computing device, to the mobile device network. However, Agarwal teaches in an analogous art connecting, the mobile device the mobile device network (col. 4, lines 15-20, UE establishes a communication connection). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of connecting, by the computing device, to the mobile device network in order to have wider applicability.
Isshiki in view of Agarwal did not teach specifically credential created by the issuer. However, Main teaches in analogous art credential created by the issuer(abstract, server generates the anonymous wallet and sends it to the user). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of credential created by the issuer in order to have efficient authentication procedure.
Regarding claim 18, Isshiki in view of Agarwal  teaches the computer-implemented method of claim 7, further comprising sending, by the computing device, a request to the mobile device network to connect to the mobile device network(Agarwal:col. 4, lines 15-20; communication connection).  
claim 19, Isshiki in view of Agarwal teaches the computer-implemented method of claim 18, wherein the request includes a modified mobile subscriber identity of the mobile device indicating anonymous authentication is required(Isshiki: anonymous authentication: title; P[0139], authentication request of user device; Agarwal:col. 5, lines 49-53)..  
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al.(hereinafter Isshiki)US 2010/0174911) in view of Agarawal et al. (hereinafter Agarwal)(US 9143942),  Main et al. (hereinafter Main)(US 2015/0221149)and Purnadi et al. (hereinafter Purnadi)(US 2003/0219024).
Regarding claim 8, the combination of Isshiki, Agarwal and Main teaches all the particulars of the claim except wherein the Verifier is selected from the group consisting of: an authentication center of the mobile device network; an equipment P201801550US0232 of 35identity register of the mobile device network; a visitor location register of the mobile device network; and a home location register of the mobile device network. However, Purnadi teaches in an analogous art obtaining, by the computing device, a temporary mobile subscriber identity assigned to the mobile device by the mobile device network(P[0085]; TMSI). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a temporary mobile subscriber identity assigned to the mobile device by the mobile device network in order to ensure privacy of the user.
Regarding claim 9, Purnadi teaches the method, wherein the temporary mobile subscriber identity is a modified temporary mobile subscriber identity filled with a null value(P[0085], IMSI with null value).  
Claims 10, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al.(hereinafter Isshiki)US 2010/0174911) in view of Agarwal et al. (hereinafter Agarwal)(US 9143942), Main et al. (hereinafter Main)(US 2015/0221149) and Lu et al.(hereinafter Lu)(US 2015/0341340).
Regarding claim 10, the combination of Isshiki, Agarwal and Main teaches all the particulars of the claim except, wherein the verifier is an overlay router of the mobile device network. However, Lu teaches in an analogous art, wherein the verifier is an overlay router of the mobile device network(item 115 in Figure 8). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the verifier is an overlay router of the mobile device network(item 115 in Figure 8) in order to have efficient management of network services.
Regarding claim 12, Lu teaches the computer-implemented method of claim 10, wherein the overlay router is managed by a different entity than the mobile device network and insulates identifiers of the mobile device from the mobile device network (item 119-E in Figure 1).  
Regarding claim 13, the combination of Isshiki, Agarwal  and Main teaches all the particulars of the claim except, wherein the Issuer is an overlay router of the network However, Lu teaches in an analogous art, wherein the issuer is an overlay router of the network(item 119E in Figure 1). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the issuer is an overlay router of the mobile device network(item 115 in Figure 8) in order to have efficient management of network services.
claim 15, Lu teaches the computer-implemented method of claim 13, wherein the overlay router is managed by a different entity than the mobile device network (item 119-E in Figure 1).  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al.(hereinafter Isshiki)US 2010/0174911) in view of Agarwal et al. (hereinafter Agarwal)(US 9143942), Main et al. (hereinafter Main)(US 2015/0221149), Lu et al.(hereinafter Lu)(US 2015/0341340) and Mohajeri et al. (hereinafter Mohajeri)(US 8989710).
Regarding claims 11, Lu teaches issuer (item 119 in Fig. 8). The combination of Isshiki, Agarwal, Main and Lu did not teach specifically wherein the issuer is selected from the group consisting of: an authentication center of the mobile device network; an equipment P201801550US0232 of 35identity register of the mobile device network; a visitor location register of the mobile device network; and a home location register of the mobile device network.  However, Mohajeri teaches in an analogous art wherein the issuer is selected from the group consisting of: an authentication center of the mobile device network; an equipment P201801550US0232 of 35identity register of the mobile device network; a visitor location register of the mobile device network; and a home location register of the mobile device network(Fig. 10;  HLR, VLR and EIR), claim 1, anonymous  authentication).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein the issuer is selected from the group consisting of: an authentication center of the mobile device network; an equipment P201801550US0232 of 35identity register of the mobile device network; a visitor location register of the mobile device network; and a home location register of the mobile device network in order to have efficient authentication.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al.(hereinafter Isshiki)US 2010/0174911) in view of Agarwal et al. (hereinafter Agarwal)(US 9143942), Main et al. (hereinafter Main)(US 2015/0221149) and Mohajeri et al. (hereinafter Mohajeri)(US 8989710).
Regarding claims 14, Lu teaches issuer (item 119 in Fig. 8). The combination of Isshiki, Agarwal, Main and Lu did not teach specifically wherein the verifier is selected from the group consisting of: an authentication center of the mobile device network; an equipment P201801550US0232 of 35identity register of the mobile device network; a visitor location register of the mobile device network; and a home location register of the mobile device network.  However, Mohajeri teaches in an analogous art wherein the verifier is selected from the group consisting of: an authentication center of the mobile device network; an equipment P201801550US0232 of 35identity register of the mobile device network; a visitor location register of the mobile device network; and a home location register of the mobile device network(Fig. 10;  HLR, VLR and EIR), claim 1, anonymous  authentication).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein the verifier is selected from the group consisting of: an authentication center of the mobile device network; an equipment P201801550US0232 of 35identity register of the mobile device network; a visitor location register of the mobile device network; and a home location register of the mobile device network in order to have efficient authentication.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al.(hereinafter Isshiki)US 2010/0174911) in view of Agarwal et al. (hereinafter Agarwal)(US 9143942), Main et al. (hereinafter Main)(US 2015/0221149) and Nair et al. (hereinafter Nair)(US 2018/0324585).
claim 20, Isshiki in view of Agarwal and Main teaches all the particulars of the claim except, wherein the modified mobile subscriber identity comprises a mobile country code, a mobile network code, and a null value in place of a mobile subscription identification number. However, Nair teaches in an analogous art wherein the modified mobile subscriber identity comprises a mobile country code, a mobile network code, and a null value in place of a mobile subscription identification number(P[0032], MNC, MCC; P[0042], privacy indicator is conveyed by the UE to the network; SUPI(subscription permanent identifier), with null encryption is used).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the modified mobile subscriber identity comprises a mobile country code, a mobile network code, and a null value in place of a mobile subscription identification number in order to ensure improved privacy.
Allowable Subject Matter
Claims 1-6, 16-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are not persuasive.
In response to applicant’s arguments with respect to claim 7, Isshiki further teaches in P[0077], receiving, by a computing device, a random nonce from an Issuer of a mobile device network(P[0077],  transmit authentication request, item 201 in Fig.8; also P[0077];); 
creating, by the computing device, a credential request(P[0077], generates signature of user for a challenge nonce);  sending, by the computing device, the credential request to the Issuer(item 202 in Fig. 8,  transmit challenge nonce; P[0077], random message); receiving, by the computing device, an unlinkable anonymous credential from the Issuer based on the credential request(item 204 in Fig. 8; also P[0077], transmits an unlinkable authentication data response);connecting, by the computing device, to the network based on a Verifier of the mobile device network(Figure4 and Figure 1).
In response to applicant's argument that Main is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Main is related to secure communication and is within the scope of one of rdinary skill in the art..
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647